Title: John Quincy Adams to John Adams, 1 February 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Gottenburgh Feby. 1. 1783

I arrived here a few days agone, and expect to be at the Hague by the latter end of this month where I shall wait for your orders, in case I dont find you there; what to do. I should have written you from Stockholm but when I arrived there I was told you was in Paris, and I did not know where to adress my letters. But just before I left Stockholm I receiv’d a letter from Mr. Dana in which he told me I might send them to Mr. Grand. I should have been in Holland, before this time, had the weather not made me stop a fortnight in a small town call’d Norrkiöping. I have had a very agreable Journey, for the Season of the year. I believe there is no people in Europe so civil and hospitable to Strangers as the Sweeds. The name of stranger is enough for them to do one all the services in their power. They are in general good friends to America, but seem to be a little afraid for their mines; however they are very well disposed for carrying on Commerce, with America; and there is a merchant here named CederstrVm who has a brother lately settled in Boston. Mr. Eberstein the first merchant in Norrkiöping only waits for an opportunity to send some ships. Mr. Brandenburg in Stockholm intends to send a vessel to some part of America this spring. He desired me to let him know what would be the best articles he could send, and gave me a list of the exports of Sweeden; a copy of which I have sent to Mr. D. desiring him to answer Mr. Brandenburg as I was not certain myself, about the matter.
They talk a great deal here about peace. Tis said to be very near; but a great many people think the contrary, on account of the amazing armaments of the belligerent powers. But nothing is certain as yet I believe.

I am your most dutiful Son
J Q. Adams


P.S. Please to present my duty to Mamma when you write. As soon as I arrive in Holland I shall write to her and to all my friends in America.

